DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/10/2021. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 09/14/2021 and 05/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a case sealer.
II. Claims 14-20, drawn to process.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such a mail sealing and processing apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	During a telephone conversation with Kevin Cukierski on 7/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the recitation “wherein the controller is further configured to…..., stop monitoring for a second object-detected signal from the first sensor” renders the claim indefinite because the first sensor is connected to the controller, as such, the controller is always monitoring the first sensor regardless if the sensor is sensing or not.  In order to advance prosecution of the application, the office will interpret the limitation as best understood as the sensor not actuating the control system.
	Claims 4-5 and 12-13 are rejected due to dependency on a rejected parent claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambuca (US Pub 20120102893).

Regarding Claim 1, Sambuca discloses a case sealer (20-Fig. 1) comprising: 
a base assembly (22-Fig. 1); 
a top-head assembly (34-Fig. 1) supported by the base assembly (Fig. 1); 
an actuator (76-Fig 3) operably connected to the top-head assembly to move the top-head assembly relative to the base assembly (paragraph [0028]); 
a first sensor (38-Fig. 6) configured to transmit an object-detected signal responsive to detecting an object (156-Fig. 8 and paragraph [0035 and 0040], a box depressing the paddle 120 of sensor 38, results in a response by the case sealer; which is interpreted as the sensor be responsive to detected object) and an object-undetected signal responsive to no longer detecting the object (Fig. 6, the paddle 120 not being depressed is interpreted as non responsive object detection); 
a second sensor (122-Fig. 6) configured to transmit an object-detected signal responsive to detecting an object (paragraph [0035], the function of sensing a top face of a box is interpreted as responsive object detecting function); and 
a controller (Abstract, a controller) communicatively connected to the first (38) and second sensors (122) and operably connected to the actuator (abstract), the controller configured to: 
responsive to receiving a first object-detected (156-Fig. 8, depressing front sensing paddle 120) signal from the first sensor, control the actuator to begin raising the top-head assembly (156-Fig. 8, raise head assembly); 
after receiving the first object-detected signal from the first sensor (38, see 156-Fig. 8, paddle is depressed by a case), responsive to receiving a first object-detected signal from the second sensor (122, see 160-Fig. 8, top sensing paddle 122 is depressed would be an object detection signal), begin monitoring for a second object-detected signal from the first sensor (Fig. 6, paddle 120 is free to be responsive other cases); and 
responsive to receiving the second object-detected signal from the first sensor (38), control the actuator (78) to begin raising the top-head assembly (34, see 156-Fig. 8, front sensing paddle 120 is free to actuated by other cases, in which the controller raises head assembly).

Regarding Claim 7, Sambuca discloses a mast assembly (24-Fig. 1) supported by the base assembly (Fig. 1, 24 is supported by 22), the mast assembly comprising the actuator and supporting the top-head assembly (Figs. 1 and 3), wherein the second sensor is supported by the base assembly (Fig. 6, paddle 122 is supported by assembly 34 which is supported by assembly 22) and the first sensor is supported by the top-head assembly (Fig. 6, paddle 120 is supported by assembly 34).

Regarding Claim 8, Sambuca discloses a drive assembly (32-Fig. 4) comprising a drive element (92-Fig. 4) and a drive-assembly actuator (90-Fig. 4) operably connected to the drive element to drive the drive element (paragraph [0031]), wherein the controller is operably connected to the drive-assembly actuator (156-Fig. 8, controller stops movement of the case in response to paddle 120 input) and further configured to, responsive to receiving the second object-detected signal from the first sensor (156-Fig. 8, stopping the case is responsive to an object detected, which can be preform more than once), control the drive-assembly actuator to stop driving the drive element (156-Fig. 8, assembly 38 must stop in order to stop moving a case).

Regarding Claim 9, Sambuca discloses wherein the top-head assembly is movable relative to the base assembly between a lowermost position and an uppermost position (paragraph [0028] and Fig. 1, pistons 76 move assembly 34 within the limits of mast 24, which would include an upper and lower limit), wherein controller is further configured to, responsive to receiving the second object-detected signal from the first sensor (38, see 156-Fig. 8, paddle 120 is depressed by a series of cases), control the actuator to raise the top-head assembly to its uppermost position (156-Fig. 8).

Regarding Claim 10, Sambuca discloses wherein the controller is further configured to: 
responsive to receiving a first object-undetected signal from the first sensor (38, see 158-Fig. 8, paddle not depressed), control the actuator to enable the top-head assembly to begin descending (158-Fig. 8, lower the head assembly); and 
21after receiving the first object-detected signal and the first object-undetected signal from the first sensor (Fig. 6, paddle 120 is depressed for object detection and not depressed for undetected object), responsive to receiving the first object-detected signal from the second sensor (Fig. 6, paddle 122 is depressed), begin monitoring for the second object-detected signal from the first sensor (Fig. 6, paddle 120 is not depressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sambuca (US Pub 20120102893) as applied to the parent claim, and further in view of Marchetti (US Patent 4538398).

Regarding Claim 2, Sambuca discloses the case sealer in the parent claim.
However, Sambuca is silent regarding the case sealer comprising a third sensor communicatively connected to the controller and configured to transmit an object-detected signal responsive to detecting an object.
Marchetti teaches a case sealer (apparatus of Fig. 1) comprising a third sensor (54-Fig. 2) communicatively connected to a controller (Fig. 5, control pneumatic circuit) and configured to transmit an object-detected signal responsive to detecting an object (Figs. 2 and 5, Column 3, lines 45-61; actuation of sensor 54 has a corresponding actuation of valve 57 which is interpreted as a detection of an object by sensor 54 and the transmission is the actuation of valve 57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the top-head assembly of Sambuca, to have incorporated the outlet sensor as taught by Marchetti, so to allow the outlet sensor control the operation of the case conveyor belt system, in order to avoid accidents as a result of conveyor belt movement between sealing operations for sequential cartons (Abstract, Marchetti).

Regarding Claim 3, Sambuca and as modified by Marchetti in the parent claim, Marchetti further teaches wherein the controller is further configured to, responsive to receiving a first object-detected signal from the third sensor (Fig. 2, sensor 54 is actuated is a response) before receiving the second object-detected signal from a first sensor (52-Fig. 2; and sensor 54 can be actuated before another box or case actuates sensor 52), stop monitoring for the second object-detected signal from the first sensor (Fig. 2, sensors 52, 53 and 54 have an unactuated position).

Regarding Claim 6, Sambuca and as modified by Marchetti in the parent claim, Sambuca disclose wherein the second sensor (122-Fig. 6) is positioned downstream of the first sensor (120-Fig .6) and the position of the third sensor (54-Fig. 2 as taught by Marchetti) would be positioned downstream of the second sensor (Marchetti Fig. 2, 54 is downstream of sensor 53).

Regarding Claim 11, Sambuca discloses the case sealer in the parent claim.
However, Sambuca is silent regarding a third sensor communicatively connected to the controller and configured to transmit an object-detected signal responsive to detecting an object, wherein the controller is further configured to, responsive to receiving a first object-detected signal from the third sensor before receiving the second object-detected signal from the first sensor, stop monitoring for the second object-detected signal from the first sensor.
Marchetti teaches a case sealer (apparatus of Fig. 1) comprising a third sensor (54-Fig. 2) communicatively connected to a controller (Fig. 5, control pneumatic circuit) and configured to transmit an object-detected signal responsive to detecting an object (Figs. 2 and 5, Column 3, lines 45-61; actuation of sensor 54 has a corresponding actuation of valve 57 which is interpreted as a detection of an object by sensor 54 and the transmission is the actuation of valve 57), wherein the controller is further configured to, responsive to receiving a first object-detected signal from the third sensor (Fig. 2, sensor 54 is actuated is a response) before receiving the second object-detected signal from a first sensor (52-Fig. 2; and sensor 54 can be actuated before another box or case actuates sensor 52), stop monitoring for the second object-detected signal from the first sensor (Fig. 2, sensors 52, 53 and 54 have an unactuated position).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the top-head assembly of Sambuca, to have incorporated the outlet sensor as taught by Marchetti, so to allow the outlet sensor control the operation of the case conveyor belt system, in order to avoid accidents as a result of conveyor belt movement between sealing operations for sequential cartons (Abstract, Marchetti).

Claim(s) 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sambuca (US Pub 20120102893) and as modified by Marchetti (US Patent 4538398), as applied to the parent claim, and further in view of Menta (US Pub 20120232699).

Regarding Claim 4, Sambuca discloses a tape cartridge (42A-Fig. 1) configured to apply tape from a tape supply to the case (paragraph [0022]).
However, Sambuca is silent regarding the tape cartridge comprising a cutter arm and a cutter-arm actuator operably 20coupled to the cutter arm to move the cutter arm from an extended position to a retracted position, wherein the controller is further configured to, responsive to receiving the first object-detected signal from the third sensor, control the cutter-arm actuator to move the cutter arm from the extended position to the retracted position.
Menta teaches a tape cartridge (20-Fig. 1) comprising a cutter arm (140-Fig. 4) and a cutter-arm actuator (214-Fig. 5) operably 20coupled to the cutter arm (paragraph [0036], the connections of actuating element 214 to plate 210 to end poriton148 of arm 140) to move the cutter arm from an extended position to a retracted position (paragraph [0044] swinging the cutting mechanism requires the arm 140 move from one position to another position; extended position to or from the retracted position), wherein a controller (244-Fig. 7) is further configured to, responsive to receiving the first object-detected signal (paragraph [0038], sensor 242 detects a case to be sealed) from the third sensor (242-Fig.7), control the cutter-arm actuator to move the cutter arm from the extended position to the retracted position (paragraph [0044] and Fig. 7; controller 244 actuates arm 140, which swings the cutting mechanism to sever the tape is a controlled motion between an retracted to extended position).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tape cartridge and controller as disclosed by Sambuca and the outlet sensor as taught by Marchetti, to have incorporate the tape cartridge and functional capacity of the sensor as taught by Menta so to further define how the tape is severed as the case exits the region under the top head assembly, in order to cut the tape at least partially down the vertical side of the case, so to insure proper sealing of the case.

Regarding Claim 5, Sambuca and as modified by Marchetti and Menta in the parent claim, wherein the tape cartridge further comprises a roller arm (50-Fig. 2) comprising a roller (56-Fig. 2) and a roller-arm actuator (30-Fig. 1) operably coupled to the roller arm to move the roller arm (paragraph [0020], mechanism 30 is connected to assembly 24) from an extended position to a retracted position (paragraph [0041], motion of arm 50 requires at least to a start and end positions, which are interpreted as the extended and retracted positions), wherein the controller is further configured to, responsive to receiving the first object-detected signal from the third sensor, control the roller-arm actuator to move the roller arm from the extended position to the retracted position (paragraph [0042], controller moves the arm back to the original position in response to the sensor; which is interpreted as the sensor detecting a case, the controller respond to the case detection and moving the arm from an extended to retracted position).

Regarding Claim 12, Sambuca discloses a tape cartridge (42A-Fig. 1) configured to apply tape from a tape supply to the case (paragraph [0022]).
However, Sambuca is silent regarding the tape cartridge comprising a cutter arm and a cutter-arm actuator operably 20coupled to the cutter arm to move the cutter arm from an extended position to a retracted position, wherein the controller is further configured to, responsive to receiving the first object-detected signal from the third sensor, control the cutter-arm actuator to move the cutter arm from the extended position to the retracted position.
Menta teaches a tape cartridge (20-Fig. 1) comprising a cutter arm (140-Fig. 4) and a cutter-arm actuator (214-Fig. 5) operably 20coupled to the cutter arm (paragraph [0036], the connections of actuating element 214 to plate 210 to end poriton148 of arm 140) to move the cutter arm from an extended position to a retracted position (paragraph [0044] swinging the cutting mechanism requires the arm 140 move from one position to another position; extended position to or from the retracted position), wherein a controller (244-Fig. 7) is further configured to, responsive to receiving the first object-detected signal (paragraph [0038], sensor 242 detects a case to be sealed) from the third sensor (242-Fig.7), control the cutter-arm actuator to move the cutter arm from the extended position to the retracted position (paragraph [0044] and Fig. 7; controller 244 actuates arm 140, which swings the cutting mechanism to sever the tape is a controlled motion between an retracted to extended position).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tape cartridge and controller as disclosed by Sambuca and the outlet sensor as taught by Marchetti, to have incorporate the tape cartridge and functional capacity of the sensor as taught by Menta so to further define how the tape is severed as the case exits the region under the top head assembly, in order to cut the tape at least partially down the vertical side of the case, so to insure proper sealing of the case.

Regarding Claim 13, Sambuca and as modified by Marchetti and Menta in the parent claim, Sambuca disclose wherein the second sensor (122-Fig. 6) is positioned downstream of the first sensor (120-Fig .6) and the position of the third sensor (54-Fig. 2 as taught by Marchetti) would be positioned downstream of the second sensor (Marchetti Fig. 2, 54 is downstream of sensor 53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/14/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731